United States Court of Appeals
      for the Federal Circuit
                ______________________

              VOTER VERIFIED, INC.,
                 Plaintiff-Appellant

                          v.

     ELECTION SYSTEMS & SOFTWARE LLC,
              Defendant-Appellee
            ______________________

                      2017-1930
                ______________________

   Appeal from the United States District Court for the
Northern District of Florida in No. 1:16-cv-00267-MW-
GRJ, Judge Mark E. Walker.
                ______________________

                Decided: April 20, 2018
                ______________________

    ANTHONY ITALO PROVITOLA, DeLand, FL, argued for
plaintiff-appellant.

    ROBERT M. EVANS, JR., Senniger Powers LLP, St.
Louis, MO, argued for defendant-appellee. Also repre-
sented by KYLE G. GOTTUSO.
                ______________________

  Before NEWMAN, LOURIE, and REYNA, Circuit Judges.
LOURIE, Circuit Judge.
2       VOTER VERIFIED, INC.   v. ELECTION SYSTEMS & SOFTWARE



    Voter Verified, Inc. (“Voter Verified”) appeals from the
United States District Court for the Northern District of
Florida’s dismissal under Fed. R. Civ. P. 12(b)(6) of its
claim for patent infringement, holding that the claims of
U.S. Reissue Patent RE40,449 (“the ’449 patent”) are
directed to patent-ineligible subject matter and are thus
invalid under 35 U.S.C. § 101. See Voter Verified, Inc. v.
Election Sys. & Software LLC, No. 1:16-cv-267, 2017 WL
3688148, at *2 (N.D. Fla. Mar. 21, 2017) (“Voter Verified
NDFL”). For the reasons that follow, we affirm.
                        BACKGROUND
     The ’449 patent, assigned to Voter Verified, was reis-
sued on August 5, 2008 from U.S. Patent 6,769,613, and is
directed to voting methods and systems that provide for
“auto-verification” of a voter’s ballot. See ’449 patent
Abstract. Generally, the patent discloses a process in
which a voter enters a vote into a voting system; the
system generates a corresponding printed ballot; and the
voter verifies the printed ballot for accuracy and submits
it for tabulation. See id. col. 1 l. 64–col. 2 l. 40, col. 2 l.
53–col. 3 l. 11.
    Before we address the issues in the current appeal, an
overview of relevant events from a prior litigation is
necessary. In November 2009, Voter Verified sued the
predecessors of Election Systems & Software LLC (“Elec-
tion Systems”) 1 in the Middle District of Florida alleging
infringement of the ’449 patent. Election Systems, which
produces and markets automated voting systems, coun-
terclaimed that the claims of the ’449 patent were invalid
under §§ 101, 102, 103, and 112. In a series of summary
judgment orders, the district court made various validity
and infringement decisions. The court determined that



    1   The parties do not dispute that this means Elec-
tion Systems was a party to the prior litigation.
VOTER VERIFIED, INC.   v. ELECTION SYSTEMS & SOFTWARE      3



claims 1–93 were not infringed and claim 94 was invalid
as indefinite under § 112. The court then entered sum-
mary judgment in favor of Voter Verified concluding that
all the claims of the ’449 patent, except for claim 94, were
not invalid under §§ 101 and 112, because Election Sys-
tems failed to present any arguments or evidence regard-
ing invalidity of these claims. See Summ. J. Order at 18–
19, Voter Verified, Inc. v. Premier Election Sols., Inc., No.
6:09-cv-1968 (M.D. Fla. Sept. 15, 2010), ECF No. 155;
Summ. J. Order at 20, Voter Verified, Inc. v. Election Sys.
& Software, Inc., No. 6:09-cv-1969 (M.D. Fla. Sept. 29,
2010), ECF No. 114; J.A. 239. No further analysis of
§ 101 was provided. Finally, the court dismissed without
prejudice the claim of invalidity of claims 85 and 93 under
§ 102, having already determined that they were not
infringed, but held that claim 49 was invalid under § 103,
even though the court had also already determined that it
was not infringed. The court additionally held that the
remaining claims 1–48, 50–84, and 86–92 were not inva-
lid under §§ 102 and 103.
    Voter Verified appealed the holding of invalidity of
claim 49, but not of claim 94. See Voter Verified, Inc. v.
Premier Election Sols., Inc., 698 F.3d 1374, 1379 (Fed.
Cir. 2012). Election Systems cross-appealed the uphold-
ing of the validity of the remaining claims 1–48, 50–84,
and 86–92. Id.
     After briefing and oral argument, we affirmed the dis-
trict court’s invalidity judgment of claim 49 under § 103.
Id. at 1379–81. We also determined that the district court
did not err in holding that claims 1–48, 50–84, and 86–92
were not proven invalid because, in failing to respond to
these arguments in its summary judgment briefing,
Election Systems had not met its burden to prove its
invalidity counterclaims by clear and convincing evidence.
Id. at 1381–82. Therefore, only claims 49 and 94 remain
invalid.
4      VOTER VERIFIED, INC.   v. ELECTION SYSTEMS & SOFTWARE



     This brings us to the present case on appeal. In July
2016, Voter Verified again sued Election Systems, this
time in the Northern District of Florida, alleging that
certain voting systems and equipment made or operated
by Election Systems infringed the ’449 patent. Election
Systems filed a motion to dismiss the complaint under
Rule 12(b)(6) arguing that Voter Verified failed to state a
claim upon which relief could be granted because all the
claims of the ’449 patent are invalid under § 101. In
response, Voter Verified argued that issue preclusion, or
collateral estoppel, precludes Election Systems from
relitigating the § 101 issue, which it argues had already
been decided in the prior litigation. Election Systems
countered that issue preclusion should not apply in this
case because there was an intervening change in the law.
Regardless, Election Systems contended that under
Eleventh Circuit law, issue preclusion would still not
apply because two of the four required elements of issue
preclusion were not met. Specifically, Election Systems
argued that the § 101 issue was not “actually litigated”
and it was not “a critical and necessary part of the judg-
ment” in the first litigation. See CSX Transp., Inc. v.
Bhd. of Maint. of Way Emps., 327 F.3d 1309, 1317 (11th
Cir. 2003).
    The district court granted Election Systems’s motion
to dismiss. See Voter Verified NDFL, 2017 WL 3688148,
at *2. The court concluded that the “two-step analysis”
recited in Alice Corp. v. CLS Bank International, 134 S.
Ct. 2347 (2014), constituted a “substantial change” in the
law such that “the issue of patent validity is not precluded
from further litigation.” Voter Verified NDFL, 2017 WL
3688148, at *1–2. The district court therefore did not
reach an issue preclusion analysis under Eleventh Circuit
law. The court then proceeded to analyze the claims of
the ’449 patent under the two-step § 101 framework.
First, the court determined that the patent was based on
the abstract idea of “vote collection and verification.” Id.
VOTER VERIFIED, INC.   v. ELECTION SYSTEMS & SOFTWARE    5



at *2. Second, the court determined that the voting
system was made up of “generic computer components
performing generic computer functions,” and that this was
insufficient to transform the abstract idea into patent-
eligible subject matter. Id. As a result, the court held
that all the claims of the ’449 patent were directed to
patent-ineligible subject matter and thus invalid under
§ 101. Id.
   Voter Verified timely appealed. We have jurisdiction
under 28 U.S.C. § 1295(a)(1).
                          DISCUSSION
    We review a district court’s dismissal under Rule
12(b)(6) under the law of the regional circuit. Content
Extraction & Transmission LLC v. Wells Fargo Bank,
Nat’l Ass’n, 776 F.3d 1343, 1346 (Fed. Cir. 2014). The
Eleventh Circuit reviews the grant of a Rule 12(b)(6)
motion de novo, accepting as true the complaint’s factual
allegations and construing them in the light most favora-
ble to the plaintiff. Speaker v. U.S. Dep’t of Health &
Human Servs. Ctrs. for Disease Control & Prevention, 623
F.3d 1371, 1379 (11th Cir. 2010).
     Before we reach the merits of the § 101 issue, we must
first determine whether the district court properly con-
cluded that the § 101 judgment from the prior litigation
does not have preclusive effect in this case for the reason
that Alice was an intervening change in the law. See
Wright et al., 18 Fed. Prac. & Proc. Juris. § 4425 (3d ed.)
(“Preclusion is most readily defeated by specific Supreme
Court overruling of precedent relied upon in reaching the
first decision.”); see also Dow Chem. Co. v. Nova Chems.
Corp. (Can.), 803 F.3d 620, 628–29 (Fed. Cir. 2015);
Wilson v. Turnage, 791 F.2d 151, 157 (Fed. Cir. 1986)
(determining that issue preclusion was inapplicable when
there was an “intervening change in the legal atmos-
phere”). If there were a change in the law, then issue
preclusion would not apply, which would allow us to reach
6      VOTER VERIFIED, INC.   v. ELECTION SYSTEMS & SOFTWARE



the merits of the § 101 issue. If, however, there were not
a change in the law, then issue preclusion would still be a
viable issue that we need to evaluate.
            I. Intervening Change in the Law
    The district court held that Alice was a “substantial
change” in the law such that issue preclusion does not
apply here. See Voter Verified NDFL, 2017 WL 3688148,
at *1. On appeal, Voter Verified argues that issue preclu-
sion should apply because there was no change in the law,
and Alice merely applied a rule from Bilski v. Kappos, 561
U.S. 593 (2010), which it states was the controlling law at
the time the district court in the prior litigation entered
summary judgment on the § 101 issue. Election Systems
counters that there was a change in the law, because “the
two-step analysis [was] established in Mayo and further
refined in Alice.” Appellee’s Br. 23; see also Oral Arg. at
23:34–25:25, Voter Verified, Inc. v. Election Sys. & Soft-
ware LLC, No. 17-1930 (Fed. Cir. Feb. 9, 2018),
http://oralarguments.cafc.uscourts.gov/default.aspx?fl=20
17-1930.mp3.
    We agree with Voter Verified to the extent that it ar-
gues that Alice was not an intervening change in the law,
so that it does not exempt a potential application of issue
preclusion. However, we ultimately conclude for the
reasons that follow that issue preclusion does not apply in
this case.
     For the change of law exception to issue preclusion to
apply, three conditions must be satisfied. First, “the
governing law must have been altered.” Dow Chem., 803
F.3d at 629 (citations omitted). Second, “the decision
sought to be reopened must have applied the old law.” Id.
(citations omitted). Third, the change in the law “must
compel a different result under the facts of the particular
case.” Id. (citations omitted). Additionally, in order to be
intervening, the change in the law must have occurred
after the first case was finally decided. See Wilson, 791
VOTER VERIFIED, INC.   v. ELECTION SYSTEMS & SOFTWARE     7



F.2d at 157 (“[A] judicial declaration intervening between
the two proceedings may so change the legal atmosphere
as to render the rule of collateral estoppel inapplicable.”
(quoting Comm’r of Internal Revenue v. Sunnen, 333 U.S.
591, 600 (1948))).
    Turning to the first condition, we conclude that Alice,
which was decided after the first litigation ended, did not
alter the governing law of § 101. In Alice, the Court
applied the same two-step framework it created in Mayo
in its § 101 analysis. Alice, 134 S. Ct. at 2355 (citing
Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566
U.S. 66, 77–79 (2012)). The Court stated, “[f]irst, we
determine whether the claims at issue are directed to one
of those patent-ineligible concepts.” Id. (citing Mayo, 566
U.S. at 77–78). If so, it stated, one must then determine
“what else is there in the claims before us?” Id. (quoting
Mayo, 566 U.S. at 78). Just as it did in Mayo, the Court
characterized the second inquiry “as a search for an
inventive concept,” id. at 2355 (internal quotation marks
and citation omitted), that is “sufficient to transform the
claimed abstract idea into a patent-eligible application,”
id. at 2357 (internal quotation marks and citation omit-
ted). It is thus evident from the Court’s reliance on Mayo
that it was merely applying the same test as it set out in
Mayo, and did not materially change it. See id. at 2355,
2357 (citing Mayo for the rule of law). We therefore hold
that Alice did not alter the governing law under § 101.
    Moreover, to the extent that Election Systems argues
that Mayo was an intervening change in the law, we
disagree because Mayo was not intervening. Mayo was
decided while the first appeal was still pending before this
court. After that, the only controlling decision that could
be considered to have intervened is Alice, which issued
after the first litigation. And, as we have discussed above,
Alice did not cause a change in the law.
8      VOTER VERIFIED, INC.   v. ELECTION SYSTEMS & SOFTWARE



    Because the first condition for avoiding issue preclu-
sion has not been satisfied, we need not review the second
and third conditions. Accordingly, the intervening change
in the law exception does not preclude application of issue
preclusion in this case.
                    II. Issue Preclusion
     We continue our analysis by applying the doctrine of
issue preclusion. Issue preclusion serves to “preclude
parties from contesting matters that they have had a full
and fair opportunity to litigate,” which “protects their
adversaries from the expense and vexation attending
multiple lawsuits, conserves judicial resources, and
fosters reliance on judicial action by minimizing the
possibility of inconsistent decisions.” Mont. v. United
States, 440 U.S. 147, 153–54 (1979). We review a district
court’s application of issue preclusion under the law of the
regional circuit. Aspex Eyewear, Inc. v. Zenni Optical Inc.,
713 F.3d 1377, 1380 (Fed. Cir. 2013). “However, for any
aspects that may have special or unique application to
patent cases, Federal Circuit precedent is applicable.” Id.
(citation omitted). The Eleventh Circuit reviews de novo a
district court’s determination of issue preclusion, EEOC v.
Pemco Aeroplex, Inc., 383 F.3d 1280, 1285 (11th Cir.
2004), and requires a showing of all four of the following
elements:
    (1) the issue at stake must be identical to the one
    involved in the prior litigation; (2) the issue must
    have been actually litigated in the prior suit;
    (3) the determination of the issue in the prior liti-
    gation must have been a critical and necessary
    part of the judgment in that action; and (4) the
    party against whom the earlier decision is assert-
    ed must have had a full and fair opportunity to lit-
    igate the issue in the earlier proceeding.
CSX Transp., 327 F.3d at 1317 (emphases added).
VOTER VERIFIED, INC.   v. ELECTION SYSTEMS & SOFTWARE     9



    Voter Verified does not specifically argue that issue
preclusion applies under the Eleventh Circuit’s test. But
Election Systems argues that issue preclusion should not
apply because at least two of the required elements have
not been met. First, Election Systems contends that by
choosing not to respond to Voter Verified’s arguments
against its § 101 invalidity counterclaim, the issue was
never “actually litigated.” See Oral Arg. at 20:30–22:35.
Second, Election Systems asserts that a determination of
invalidity under § 101 was not critical or necessary to the
ultimate judgment of noninfringement. See id. at 22:35–
22:45.
    We agree with Election Systems on both points. First,
the § 101 issue was not actually litigated. It was in fact
barely considered. The district court disposed of the § 101
issue when Election Systems chose not to respond. From
the court’s opinion, it appears, as Election Systems has
argued, that the § 101 issue was never “actually litigat-
ed,” because the court did not evaluate that question. See
Restatement (Second) of Judgments § 27, cmt. e (1982)
(“A judgment is not conclusive in a subsequent action as
to issues which might have been but were not litigated
and determined in the prior action.”).
    Second, the § 101 issue of invalidity was not necessary
to the judgment in the first district court action. Whether
issues of invalidity are critical or necessary to a judgment
holding that a defendant is not liable for infringement is
an aspect that is “special or unique” to patent cases.
Aspex Eyewear, 713 F.3d at 1380. Validity and infringe-
ment are separate concepts. In Cardinal Chemical, the
Supreme Court noted that invalidity and infringement
were independent issues. See Cardinal Chem. Co. v.
Morton Int’l, Inc., 508 U.S. 83, 96 (1993) (stating that a
party seeking a judgment of invalidity “presents a claim
independent of the patentee’s charge of infringement”).
Consequently, either an invalidity or a noninfringement
10     VOTER VERIFIED, INC.   v. ELECTION SYSTEMS & SOFTWARE



determination is sufficient for a final judgment holding
that a party is not liable for infringement.
     In the first litigation, the Middle District of Florida
held that Election Systems was not liable for infringe-
ment of the ’449 patent. In so holding, the district court
reached the conclusions that (1) claims 1–93 were not
infringed; (2) claim 94 was invalid under § 112; (3) claims
1–93 were not invalid under §§ 101 and 112; (4) claim 49
was invalid under § 103; and (5) claims 1–48, 50–84, and
86–92 were not invalid under §§ 102 and 103. The court
did not specify which of these determinations were critical
or necessary to the final judgment. See Restatement
(Second) of Judgments § 27, cmt. i (1982) (“If a judgment
of a court of first instance is based on determinations of
two issues, either of which standing independently would
be sufficient to support the result, the judgment is not
conclusive with respect to either issue standing alone.”);
cf. id. § 27, cmt. h, illus. 14 (illustrating that in a suit for
trademark infringement, a determination that the trade-
mark is both valid and not infringed does not preclude the
same defendant from the defense of invalidity in a subse-
quent action between the parties). Moreover, as we
previously observed, the § 101 issue was not actually
litigated. As a result, it is clear that the § 101 issue was
not critical or necessary to the final judgment.
    We therefore conclude that issue preclusion does not
apply in this case, not because there was a change in law
as the district court held, but because the issue of patent
eligibility under § 101 was not actually litigated and it
was not necessary to the judgment rendered.
             III. Patent Eligibility under § 101
    Because issue preclusion does not apply here, we turn
to the merits of the § 101 issue. Patent eligibility under
§ 101 “is ultimately an issue of law we review de novo.”
Berkheimer v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir.
2018) (italics added). Patent eligibility can be determined
VOTER VERIFIED, INC.   v. ELECTION SYSTEMS & SOFTWARE     11



at the Rule 12(b)(6) stage “when there are no factual
allegations that, taken as true, prevent resolving the
eligibility question as a matter of law.” Aatrix Software,
Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1125
(Fed. Cir. 2018).
    Under § 101, “[w]hoever invents or discovers any new
and useful process, machine, manufacture, or composition
of matter, or any new and useful improvement thereof,
may obtain a patent therefor, subject to the conditions
and requirements of this title.” 35 U.S.C. § 101. Under
the two-step framework, we first “determine whether the
claims at issue are directed to a patent-ineligible concept.”
Alice, 134 S. Ct. at 2355. If so, then we “examine the
elements of the claim to determine whether it contains an
‘inventive concept’ sufficient to ‘transform’ the claimed
abstract idea into a patent-eligible application.” Id. at
2357 (quoting Mayo, 566 U.S. at 72–73, 78).
    Voter Verified argues that the claims of the ’449 pa-
tent are directed to patent-eligible subject matter because
the specification and claims describe “physical” and
“human cognitive actions,” which are not abstract ideas.
Appellant’s Br. 11. And at step two of the framework,
Voter Verified contends that the district court incorrectly
found that only generic computer components were re-
quired because a voter performs some of the claimed steps
as well.
    In response, Election Systems argues that the claims
are directed to the abstract idea of “voting and checking
the accuracy of a paper election ballot.” Appellee’s Br. 30.
Furthermore, Election Systems contends that this repre-
sents only a well-established human activity. Because the
patent only discloses use of general purpose computers,
Election Systems argues that this is nothing more than
automating a fundamental human activity, which is
insufficient to transform the claimed abstract idea into
patent-eligible subject matter under step two. Election
12      VOTER VERIFIED, INC.   v. ELECTION SYSTEMS & SOFTWARE



Systems additionally argues that all of the claims recite
nothing more than additional abstract ideas or generic
computer components.
    The claims before us are claims 1–48 and 50–93 (the
“remaining claims”); this excludes claims 49 and 94,
which were previously finally held to be invalid. Of the
remaining independent claims, claims 85 and 93 recite
“self-verification” voting methods, and claims 1, 25, and
56 recite closely related self-verifying voting systems.
Method claim 85 and system claim 56 are exemplary of
the method and system claims and read as follows:
     85. A method for voting providing for self-
     verification of a ballot comprising the steps of:
     (a) voting by a voter using a computer voting sta-
     tion programmed to present an election ballot,
         accept input of votes from the voter according
         to the election ballot,
         temporarily store the votes of the voter;
     (b) printing of the votes of the voter from the votes
     temporarily stored in the computer for the voting
     station;
     (c) comparison by the voter of the printed votes
     with the votes temporarily stored in the computer
     for the voting station;
     (d) decision by the voter as to whether a printed
     ballot is acceptable or unacceptable; and
     (e) submission of an acceptable printed ballot for
     tabulation.
’449 patent col. 11 ll. 53–68.
     56. A self-verifying voting system comprising:
     one or more voting stations comprising:
VOTER VERIFIED, INC.     v. ELECTION SYSTEMS & SOFTWARE     13



         (a) one or more computer programs which op-
         erate in a computer to display general voting
         instructions, at least one election ballot show-
         ing the candidates and/or issues to be voted
         on, and directions to the voter for operation of
         the system;
             present the election ballot for voting and
             input of votes by the voter;
             accept input of the votes from the voter;
             print out the election ballot according to
             which the voter voted with the votes of the
             voter printed thereon, so that the votes of
             the voter are readable on said election bal-
             lot by the voter and readable by a ballot
             scanning machine; and
             record the votes in the computer;
         (b) at least one computer with at least one
         display device, at least one device to accept
         voting input from a voter, and sufficient
         memory to provide for the operation of said
         computer program;
         (c) a printer connected to said computer for
         printing the election according to which the
         voter voted;
         (d) a ballot scanning machine for reading the
         votes on the printed ballot printed according
         to the election ballot which the voter voted
         and
    a means for tabulating the printed ballots gener-
    ated by said one or more voting stations.
Id. col. 10, ll. 7–33.
    We agree with Election Systems that these claims are
directed to patent-ineligible subject matter. The factual
14     VOTER VERIFIED, INC.   v. ELECTION SYSTEMS & SOFTWARE



allegations here, taken as true, do not prevent a § 101
determination at the Rule 12(b)(6) stage. While these
claims encompass both methods and systems, we find
there to be no distinction between them for § 101 purpos-
es, as they simply recite the same concept. See Alice, 134
S. Ct. at 2360 (“[T]he system claims are no different from
the method claims in substance. The method claims
recite the abstract idea implemented on a generic com-
puter; the system claims recite a handful of generic com-
puter components configured to implement the same
idea.”).
    First, the claims as a whole are drawn to the concept
of voting, verifying the vote, and submitting the vote for
tabulation. Humans have performed this fundamental
activity that forms the basis of our democracy for hun-
dreds of years. See ’449 patent col. 2 ll. 62–66 (stating
that the “voting process is ultimately founded upon the
law which governs elections”); see also U.S. Const. art. I,
§ 1, cl. 1 (1789) (conveying a right in the “People of the
several States” to vote). Even Voter Verified character-
ized these steps as “human cognitive actions.” Appellant’s
Br. 11. These steps are therefore nothing more than
abstract ideas. Cf. CyberSource Corp. v. Retail Decisions,
Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“[M]ethods
which can be performed entirely in the human mind are
the types of methods that embody the ‘basic tools of
scientific and technological work’ that are free to all men
and reserved exclusively to none.” (quoting Gottschalk v.
Benson, 409 U.S. 63, 67 (1972))).
     Second, there is no inventive concept in the claims
sufficient to transform them into patent-eligible subject
matter. Neither party disputes that the claims recite the
use of general purpose computers that carry out the
abstract idea. See ’449 patent col. 6 l. 18–col. 12 l. 24
(reciting, inter alia, “a standard personal computer,” “a
visual display device,” and “a keyboard”); see also id. col. 3
l. 12–col. 4 l. 28 (disclosing use of, inter alia, “data storage
VOTER VERIFIED, INC.   v. ELECTION SYSTEMS & SOFTWARE      15



devices,” “a laser printer,” and a scanner “from the well-
known art”). The case law has consistently held that
these standard components are not sufficient to transform
abstract claims into patent-eligible subject matter. 2 Voter
Verified’s argument that these steps are not only per-
formed by generic computer components, but also per-
formed by a voter, was addressed under step one when
they were determined to be an abstract idea. Because all
of the remaining claims only recite different variations of
the same abstract idea being performed with other gener-
ic computer components, we therefore conclude that the
district court properly determined that the claims of the
’449 patent are invalid under § 101.



    2    See, e.g., Alice, 134 S. Ct. at 2359–60 (holding that
“implement[ing] the abstract idea . . . on a generic com-
puter” was not sufficient “to transform an abstract idea
into a patent-eligible invention”); Intellectual Ventures I
LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341–42
(Fed. Cir. 2017) (holding that “using generic computer
components and conventional computer data processing
activities” was not sufficient to find an “inventive con-
cept”); In re TLI Commc’ns LLC Patent Litig., 823 F.3d
607, 613–14 (Fed. Cir. 2016) (“These steps fall squarely
within our precedent finding generic computer compo-
nents insufficient to add an inventive concept to an oth-
erwise abstract idea.”); Mortg. Grader, Inc. v. First Choice
Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016)
(holding that generic computer components such as an
“interface,” “network,” and “database” fail to satisfy the
“inventive concept requirement” (internal quotation
marks omitted)); Content Extraction, 776 F.3d at 1347–48
(“There is no ‘inventive concept’ in [Content Extraction’s]
use of a generic scanner and computer to perform well-
understood, routine, and conventional activities common-
ly used in industry.”).
16    VOTER VERIFIED, INC.   v. ELECTION SYSTEMS & SOFTWARE



   We have considered Voter Verified’s remaining argu-
ments, but find them unpersuasive.
                      CONCLUSION
    For the foregoing reasons, we affirm the district
court’s dismissal of the complaint under Rule 12(b)(6)
because all of the remaining claims of the ’449 patent are
invalid under § 101.
                      AFFIRMED